DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 1/26/2022 are herby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 17, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al. (US 20100210975 A1)[hereinafter “Anthony”].
Regarding Claims 1 and 17, Anthony discloses a method (and corresponding computer program) for monitoring a movement state [Fig. 4] by using a wearable device [Paragraph [0052] – “a "basic" system 10 may include a primary device 12 in the form of a wristwatch-like device worn by a swimmer.”], wherein a sensor is provided in the wearable device [See Fig. 1, sensors 14.  Paragraph [0082] – “at step 1000 in FIG. 4, "raw" data is obtained from a sensor 14, such as a 16-bit three-axis accelerometer”], and the method comprises:
controlling the sensor to collect swimming action data of the user when a monitoring process starts [Paragraph [0082] – “An example of using a performance recognition module to recognize swimming strokes using an embodiment of the present invention is described below and shown in FIG. 4 and FIGS. 5a through 5e. In this example, at step 1000 in FIG. 4, "raw" data is obtained from a sensor 14, such as a 16-bit three-axis accelerometer, sampled at a frequency of 30 Hz.”];
extracting multiple features for identifying a swimming state of the user from the swimming action data to obtain test data [Paragraph [0082] – “At steps 1210 and 1230, heuristics are used to identify "candidate strokes," i.e., portions of the filtered signal that may represent a stroke. One method for recognizing "candidate strokes" (for example, for a front stroke) includes the following two steps. First, on the axis parallel to the long axis of an athlete's arm, remove all data points that are not either a local maximum or a local minimum, over 45 samples. For a 30 Hz sampling frequency, this corresponds to a 1.5 second period. Second, identify as a candidate any sequence of maximum-minimum-maximum with a total acceleration change of, for example, at least 1 g, and a duration of less than three seconds.”];
calculating correlation between test data consisting of one or more features and movement state of the user by using statistical analysis [Paragraph [0084] – “Stripping the data to its extreme values is another example of filtering, and is accomplished via a moving window within which the maximum and minimum data values on an axis are identified.  The values shown in FIG. 5c are plotted for the X-axis only.”], screening the test data according to the correlation between the test data and the movement state of the user by using principal component analysis (PCA), linear decision analysis (LDA)[Paragraphs [0067], [0080], [0082], and [0083]], or boosting algorithm, to reduce the dimension of the features and obtain test data after screened [Paragraph [0084] – “In FIG. 5d, the data is shown with regions of the data identified as "candidate strokes." Using heuristics, "candidate strokes" are identified, for example, as any sequence of "max-min-max," or a maximum followed by a minimum followed by a maximum, wherein the total change in acceleration is greater than a predetermined threshold.”From https://www.analyticsvidhya.com/blog/2015/11/quick-introduction-boosting-algorithms-machine-learning/#:~:text=What%20is%20Boosting%3F,weak%20learner%20to%20strong%20learners. (Published 11/9/2015) – “Definition: The term ‘Boosting’ refers to a family of algorithms which converts weak learner to strong learners.”],
matching the test data after screened with each template data representing a swimming movement state, to obtain template data that successfully match the test data, and identifying the swimming state of the user as a swimming state corresponding to the template data associated with the test data [Paragraph [0083] – “Also as is shown in FIG. 4, in step 1220, classification algorithms such as HMMs, neural networks, linear discriminant models and others may be created using a "training set," which consists of a set of observations or characteristics that are known to be members of a certain class. The classes could be defined broadly in an either/or format, i.e., "stroke" or "not a stroke," or as members of smaller classes, i.e., "front crawl stroke," "backstroke," or others. Using the "training set," as shown in step 1220, a model may be created based on the sample, known observations, and the model will attempt to classify new, subsequent observations based on what was learned from the "training set."”Paragraph [0084] – “In FIG. 5e, a recognition model is applied to the "candidate strokes" to classify them as a known stroke type (based on training data or other information) or as "not a stroke." The results are candidate regions that are tagged as a stroke type, i.e., "recognized strokes," as in step 1400, described above.”Paragraph [0081] – “These classification algorithms ("classifiers") are generally created, at least in part, via supervised machine learning. Machine learning techniques, specifically for classifiers, work by training a statistical model on a set of correct examples, and then using the resulting model to evaluate new examples. Each new example (or "observation") exposed to the model is given a probability that it matches a "class," or a grouping of similar examples, called the "training set." One type of classifier that has been demonstrated in the motion recognition domain is the HMM, which is also used extensively in speech recognition. In the case of the HMM, as is true with many classification techniques, the observation converted to discrete feature vectors containing descriptive elements of the underlying data.”Paragraph [0082] – “Then, at step 1300, a previously trained statistical model may be used to evaluate the candidate. The model may be a simple set of linear discriminants or a more sophisticated model, such as an HMM or a neural network. Finally, at step 1400, the candidates are tagged with a stroke type (for example, freestyle, backstroke, breast stroke or butterfly).”];
wherein the template data are generated by using collected standard swimming state data of a plurality of users [Fig. 4, box 1220 – “examples of strokes across many swimmers”] and stored in the wearable device [Fig. 1 – "basic" system 10];
the standard swimming state data include at least the following types of data: breaststroke data, freestyle data, butterfly data, backstroke data, and turn-back state data [Paragraph [0083] – “The classes could be defined broadly in an either/or format, i.e., "stroke" or "not a stroke," or as members of smaller classes, i.e., "front crawl stroke," "backstroke," or others.”Paragraph [0082] – “Finally, at step 1400, the candidates are tagged with a stroke type (for example, freestyle, backstroke, breast stroke or butterfly).”Paragraph [0015] – “Then, the pre-processed stream is passed through a hierarchical system of pattern recognizers that ultimately discern large scale features such as strokes, turns and laps, beginning with the smallest recognizable (and interesting) units of motion.”See also Paragraph [0087].]; and
the step of identifying the swimming state of the user as a swimming state corresponding to the template data associated with the test data comprises: identifying the swimming state of the user as breaststroke swimming stroke, freestyle swimming stroke, butterfly swimming stroke, backstroke swimming stroke or turn-back state corresponding to the template data associated with the test data [Paragraph [0082] – “Finally, at step 1400, the candidates are tagged with a stroke type (for example, freestyle, backstroke, breast stroke or butterfly).”See also Paragraph [0087].See also the “Free-Style Strokes” and “Break-Out” in Fig. 5e].

Regarding Claims 2 and 18, Anthony discloses that the step of controlling the sensor to collect movement data of a user comprises:
controlling the sensor to collect movement data of the user of one or more axis directions [Paragraph [0082] – “An example of using a performance recognition module to recognize swimming strokes using an embodiment of the present invention is described below and shown in FIG. 4 and FIGS. 5a through 5e. In this example, at step 1000 in FIG. 4, "raw" data is obtained from a sensor 14, such as a 16-bit three-axis accelerometer, sampled at a frequency of 30 Hz.”]; and
the step of extracting one or more features for identifying the movement state of the user from the movement data comprises: extracting one or more of the following time domain features from the movement data of each axis direction: mean value, standard deviation, minimum, maximum, skewness, kurtosis and correlation coefficient [Paragraph [0084] – “In FIG. 5c, the filtered data is shown as stripped down to only its extreme values, minima and maxima. Stripping the data to its extreme values is another example of filtering, and is accomplished via a moving window within which the maximum and minimum data values on an axis are identified. The values shown in FIG. 5c are plotted for the X-axis only.”].

	Regarding Claims 7 and 21, Anthony discloses, after determining that the current swimming state of the user is the turn-back state, judging whether a time interval between a time point of occurrence of a current turn-back state and a time point of occurrence of a previous turn-back state is greater than a preset time threshold, and if yes, determining the current turn-back state to be judged as valid, if not, determining the current turn-back state to be judged as invalid [Paragraph [0070] – “These actions act as building blocks that may be combined into "words," such as pool lengths, which consist of a sequence of strokes ending with a turn or rest period.”Paragraph [0089], which would facilitate determining that a turn period has actually transitioned to a rest period.]; and
when the turn-back state is judged as valid, saving the time point of occurrence of the current turn-back state, and updating the stored time point of occurrence of turn-back state with the time point of occurrence of the current turn-back state [Tracking of swimming as depicted in Fig. 5e.Paragraph [0032] – “For example, when the system 10 is used by a swimmer, performance event data received from a sensor 14 (such as an accelerometer) could be translated into a single stroke event, or a series of stroke events, followed by a turn event or an end-swimming event.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 20100210975 A1)[hereinafter “Anthony”], Phan (US 20150018014 A1), and Wikipedia, k-nearest neighbors algorithm, 7.29.2016 (available at: https://web.archive.org/web/20160729200608/https://en.wikipedia.org/wiki/K-nearest_neighbors_algorithm, captured on 
    PNG
    media_image1.png
    107
    83
    media_image1.png
    Greyscale
)[hereinafter “Wikipedia”].
Regarding Claims 4 and 19, Anthony discloses that the step of controlling the sensor to collect swimming action data of the user comprises:
controlling a three-axis acceleration sensor to collect three-axis acceleration data of the user when he/she is swimming [Paragraph [0082] – “An example of using a performance recognition module to recognize swimming strokes using an embodiment of the present invention is described below and shown in FIG. 4 and FIGS. 5a through 5e. In this example, at step 1000 in FIG. 4, "raw" data is obtained from a sensor 14, such as a 16-bit three-axis accelerometer, sampled at a frequency of 30 Hz.”], and saving the collected three-axis acceleration data in a buffer [The memory corresponding to the data displayed in Figs. 5a-e.].
Although Anthony discloses, prior to the step of extracting one or more features for identifying a swimming state of the user from the swimming action data, performing the following preprocessing operation on the collected three-axis acceleration data: sampling simultaneously from the buffer according to a preset frequency, and performing windowing processing on the sampled data by using a sliding window [See all of Paragraph [0084], particularly – “Stripping the data to its extreme values is another example of filtering, and is accomplished via a moving window within which the maximum and minimum data values on an axis are identified.”], Anthony fails to disclose:
using a sliding window of a preset step length to obtain acceleration data of each axis direction having a predetermined length, wherein the moving step length of the sliding window satisfies the condition that data of adjoining sliding windows partially overlap; and
performing smoothing filtering on the obtained acceleration data of each axis direction having the predetermined length by using K time-nearest neighbor mean filtering respectively to remove interference noise.
	However, Phan discloses the use of such a sliding window approach for analyzing accelerometer data in conjunction with kNN machine learning [See Paragraphs [0053] and [0063]] and Wikipedia teaches that kNN mean filtering was known to be a useful tool in estimating continuous variables and detecting outliers [See Pages 7-8].  It would have been obvious to use such a sliding window approach and kNN mean filtering in order to reduce the effect of outliers in the measured data set.

	Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 20100210975 A1)[hereinafter “Anthony”], Porikli et al. (US 20100250473 A1)[hereinafter “Porikli”], and Li (US 20060074824 A1).
Regarding Claims 6 and 20, Anthony discloses the use of a SVM classifier [Paragraph [0080] – “In other instances, a stochastic-only approach to recognize interesting events or features may be required (e.g., to improve performance of a sensing device and reduce power consumption). An example of a stochastic-only approach could include the use of classification algorithms (e.g., the use of support vector machines, HMMs, neural networks or linear discriminant models) to identify certain types of swimming strokes based on combinations and values of signal characteristics bounded by a time interval.”], but fails to disclose that the step of matching the test data with stored template data representing predetermined movement states, to obtain template data that successfully match the test data, and determining occurrence of a movement state corresponding to the matched template data associated with the test data comprises:
training SVM (Support Vector Machine) classifiers by using the template data, for each SVM classifier selecting any two types of template data from the template data to train a two-class classifier, and obtaining a trained SVM two-class classifier which can distinguish any two types of template data in N types of template data; and
matching the test data with each trained SVM two-class classifier respectively, to obtain matching results between the test data and each SVM two-class classifier, wherein each matching result corresponding to one piece of the template data, counting up a quantity of occurrences of the template data, and taking the template data with the most quantity of occurrences as the template data that successfully match the test data.
	However, Porikili discloses a two-class SVM for use as a classifier [Paragraphs [0020]-[0021]] and Li discloses performing matching of test data to pattern data and categorizing the test data based on the number of occurrences between the test data and pattern data [Abstract].  It would have been obvious to use these known methods of performing data classification in order to classify and categorize the measured data of Anthony.

	Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 20100210975 A1)[hereinafter “Anthony”].
Regarding Claims 8 and 22, Anthony fails to disclose prior to the step of matching the test data with each template data, the method further comprises: calculating standard deviations of the collected sensor data on each axis respectively; and comparing the standard deviations of the sensor data on each axis with a preset standard deviation threshold, and if all of the standard deviations of the sensor data on each axis are less than the standard deviation threshold, determining that the user is not in a moving state and not performing further matching processing.
	However, Anthony does disclose the comparison of measured data based on mean and standard deviation [Paragraph [0072] – “The primary characteristics of a signal that are evaluated include signal amplitude and elapsed time. Many other characteristics could also be evaluated, including rate of change, comparison to past events in the form of averages or variances, amplitudes relative to a moving maximum-minimum window, and others.”] and the use of a threshold for distinguishing between stroke and non-stroke events [Paragraph [0079] – “Alternatively, stochastic processing may used in combination or in place of rules. For example, a rolling average of the time between strokes, referred to as the stroke gap, may be calculated and stored in memory. After a stroke is identified, the next stroke is expected during a time range that is based on the current stroke gap value. The duration range may be, for example, -10% of the stroke gap up to +10%. This type of stochastic processing can be combined with a rules-based approach to increase the confidence that a stroke has occurred and has been correctly recognized.”].  As such, it would have been obvious to use a standard deviation threshold in place of a fixed-percentage threshold because doing so would have permitted the device to more accurately assess whether or not a particular swimmer is swimming based on their actual swim motions (i.e., a standard deviation threshold would be more useful for an inexperienced swimmer exhibiting inconsistent strokes).

Response to Arguments
Applicant argues:

    PNG
    media_image2.png
    85
    819
    media_image2.png
    Greyscale

Examiner’s Response:
	To clarify, the previous Office Action merely interpreted Claims 9-16 as invoking 35 USC 112(f).  There were no rejections made based on this interpretation.  Regardless, the instant Claims are not currently interpreted as invoking 35 USC 112(f).

Applicant argues:
	Balakrishnan does not disclose the amended subject matter of the claims.
Examiner’s Response:
	The Examiner agrees as Balakrishnan does not disclose identifying different swimming states.

Applicant argues:

    PNG
    media_image3.png
    461
    823
    media_image3.png
    Greyscale

Examiner’s Response:
	The integration of a sensor and a processor into a single device is not required by the instant Claims.  Regardless, sensors 14 and CPU 16 of Anthony are incorporated into a single device [primary device 12 or "basic" system 10].

Applicant argues:

    PNG
    media_image4.png
    337
    820
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    250
    819
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  First, there is no claim language requiring the smart watch to perform the “extracting” and “matching” steps.  Second, the Applicant provides no evidence that the watch of Anthony (or another smart watch) is not capable of performing such functions.

Applicant argues:

    PNG
    media_image6.png
    249
    810
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  "Basic" system 10 of Anthony is a “wearable device” because primary device 12 is disclosed as taking the form of a wearable component (a smart watch).  As such, the template data are “stored in the wearable device.”
	Regardless, it would have been obvious to store the template data in the memory of primary device 12 so that swim stroke identification could be performed even in the situation where primary device 12 is unable to communicate via ports 40/42.

Applicant argues:

    PNG
    media_image7.png
    208
    808
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    423
    819
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    685
    822
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    82
    817
    media_image10.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Anthony discloses the recited “statistical analysis,” “screening,” and “matching” per the explanation given in the rejection section above.  The Applicant does not provide explanation for why the specifically identified portions of Paragraph [0084] of Anthony would not read on these limitations.

Applicant argues:
	Phan fails to disclose the amended subject matter of Claim 1.
Examiner’s Response:
	Phan is only relied on as disclosing the subject matter of Claims 4 and 12.

Applicant argues:

    PNG
    media_image11.png
    512
    819
    media_image11.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Porikli and Li are analogous art because they are directed to the same field of invention as the instant Application – machine learning.
	To address Applicant’s second argument, "basic" system 10 of Anthony is a “wearable device” because primary device 12 is disclosed as taking the form of a wearable component (a smart watch).  Regardless, it would have been obvious to store the template data in the memory of primary device 12 so that swim stroke identification could be performed even in the situation where primary device 12 is unable to communicate via ports 40/42.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20070265991 A1 – Method And Apparatus For Transductive Support Vector Machines
	US 7240042 B2 – System And Method For Biological Data Analysis Using A Bayesian Network Combined With A Support Vector Machine

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865